DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-01-00348-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



EVELYN COFER,§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	ANDERSON COUNTY, TEXAS




PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is signed by Appellant and
her counsel.  No decision having been delivered by this Court, the motion is granted, and the appeal
is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered March 20, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.





(DO NOT PUBLISH)






COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


MARCH 20, 2002


NO. 12-01-00348-CR 


EVELYN COFER,

Appellant

V.

THE STATE OF TEXAS,

Appellee




  Appeal from the Third Judicial District Court
  of Anderson County, Texas. (Tr. Ct. No. 24465)







			THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be Granted and the appeal be Dismissed, and that this
decision be certified to the court below for observance.
			By per curiam opinion.
 Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

















THE STATE OF TEXAS

M A N D A T E

TO THE THIRD JUDICIAL DISTRICT COURT OF ANDERSON COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 20th
day of March, 2002, the cause upon appeal to revise or reverse your judgment between

EVELYN COFER, Appellant


NO. 12-01-00348-CR and Tr. Ct. Case Number 24465


Opinion by Per Curiam.


THE STATE OF TEXAS, Appellee


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the appeal herein,
and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED by this Court
that the motion be Granted and the appeal be Dismissed, and that this decision be certified to the
court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE LEONARD DAVIS, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk